Citation Nr: 1703025	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This matter has been previously remanded by the Board in March 2013, July 2013, August 2014 and September 2015.  It now returns for appellate review.  

The Veteran had previously designated the Paralyzed Veterans of America, Inc. as his representative.  Following the Board's September 2015 remand, in correspondence received by VA in November 2015 correspondence, but dated in February 2013, the Veteran's representative revoked representation and stated the Veteran was notified of such by separate correspondence.  Paralyzed Veterans of America, Inc. reiterated they did not hold power of attorney for the Veteran in October 2016 correspondence.  As the Veteran has not designated a new representative, the Veteran is proceeding unrepresented.

In April 2012, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.



FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current back disability causally related to active service.


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the record does not reflect that VCAA notice was provided prior to the initial adjudication of the issue, as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the Board finds that the Veteran has not been prejudiced by this notice defect.  Correspondence issued in August 2014 and November 2015 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Furthermore, while complete notice was not provided prior to the initial adjudication of the claim, the notice timing defect was cured by readjudication of the claim after full notice was provided, most recently in a December 2015 supplemental statement of the case.  Hence, the Veteran is not prejudiced by any technical notice defect that may have occurred earlier, nor is it otherwise alleged.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, Social Security Administration records, and VA and private medical records.  Additionally, pursuant to the August 2014 Board remand, additional VA treatment records were attempted to be obtained prior to May 1991 from the VA Medical Center (VAMC) in Jackson, Mississippi, the Galveston VA Outpatient Clinic, and the treatment facilities associated with the Alexandria VA Health Care System and pursuant to the September 2015 Board remand, in November 2015 correspondence, the Veteran was advised that these records were not available and that he should submit any of these records in his possession.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Pursuant to the March 2013 Board remand, the Veteran was afforded a March 2013 VA back conditions examination.  Additionally, pursuant to subsequent Board remands, April 2014 and December 2014 VA opinions were also obtained.  The Board finds the VA examination report and VA opinions to be adequate, as the examiners reviewed the relevant medical history and the Veteran's lay statements.  Furthermore, the examiners provided opinions as to the clinical findings and adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As noted above, this claim was remanded by the Board in March 2013, July 2013, August 2014 and September 2015.  The March 2013 Board remanded directed that the Veteran's Social Security Administration records be obtained and the Veteran be afforded a VA examination.  The July 2013 Board remanded directed that VA treatment records be obtained and a VA addendum opinion be obtained.  The August 2014 Board remand directed that VA treatment records prior to May 1991 be obtained, a VA addendum opinion be obtained and that the Veteran be provided with proper VCAA notice.  Finally, the September 2015 Board remand directed that proper VCAA notice be provided to the Veteran and that he be notified of VA treatment records that were unable to be obtained.  As noted above, the Veteran's Social Security Administration records have been obtained as well as all available VA treatment records and he has been notified of the VA treatment records that are unavailable.  He has been provided an opportunity to submit these records.  Additionally, the Veteran has been afforded a VA examination with subsequent medical opinions.  As such, the Board finds there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2012, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his former representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. 

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks entitlement to service connection for a back disability.  Throughout the pendency of the appeal, the Veteran primarily asserted that his low back pain onset in service.  Specifically, in April 2012 testimony, the Veteran's former representative argued that the Veteran's back disability stemmed from an in-service incident in 1975 when he was working as an aircraft mechanic on a pump and it exploded and knocked him off the plane.  The Veteran's former representative further stated that this same incident served as the basis of service connection for the Veteran's service-connected eye disability.

The Veteran satisfied the existence of the present disability standard with regard to a back disability.  A June 2005 VA treatment record provided an impression of narrowed lumbar disc at L5-S1 and mild spondylosis.  A November 2005 VA treatment record noted degenerative changes at L5-S1, chronic modic endplate degenerative changes at L5-S1 and minimal degenerative changes remaining lumbar segments.  A July 2006 VA treatment record diagnosed degenerative disk disease most marked at L5 S1 with loss of disk height and degenerative disk at L3-4 with disk bulge.  An April 2008 VA treatment record, as well as other VA treatment records, diagnosed chronic low back pain, severe, and modic type II changes at end plate of L5-S1.  A March 2012 VA treatment record noted mild degenerative change of the disk at L3-4, fairly pronounced degenerative loss of height of the disk at L5-S1 with mild marginal spondylosis and secondary mild to moderate foraminal narrowing and tiny left paracentral protrusion of the disk at L1-2.  A March 2013 VA back conditions examination report endorsed a diagnosis of age typical degenerative disc disease/degenerative joint disease of the lumbar spine.  Thus, the Board finds that disability, best characterized degenerative disc disease and degenerative joint disease of the lumbar spine, has been demonstrated and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's current back disability is etiologically related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records do not reveal a diagnosis related to a back injury.  However, the Veteran's DD 214, documented his military occupation specialty was an aircraft propeller technician.  Based on this information, the Veteran's contention of a fall from a plane is consistent with the circumstances of his service, although there is no record of an explosion as described by the Veteran nor was the grant of service connection for his eye disability related to such.  Specifically, a March 1993 rating decision granted service connection for uveitis and cataracts for both eyes and cited a February 1976 service treatment record which showed treatment for uveitis.  Nonetheless, the Board finds the element of the incurrence of an in-service injury is met.

However, Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between current low back disability and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current back disability is causally related to active service.  Additionally, the Board has considered whether there is competent credible evidence of continuity of symptomatology since service, but finds that there is not.  There is no clinical evidence that the Veteran sought treatment for the back until many years after separation from service.  However, the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The Veteran's November 1975 and January 1976 in-service examinations, conducted prior to separation, reflect nothing was noted with respect to any back problems and reflected that his spine was within normal limits upon clinical examination.  Moreover, with respect to November 1975 and January 1976 Reports of Medical History, the Veteran checked no to questions regarding the existence of recurrent back pain.  

Additionally, service treatment records subsequent to 1975, when the Veteran reported his back injury occurred, are negative for complaints related to his back but reflect other complaints to include a bruised thigh from a basketball game (January 1976), Tietze syndrome (February 1976), and uveitis (February 1976).  Moreover, the record reflects the Veteran was afforded a temporary duty restriction of no lifting with his arms for two weeks for his Tietze syndrome and no running, marching or prolonged standing for his bruised thigh.  However, neither of these restrictions mentioned a back disability.  The Board finds that if the Veteran had experienced back pain subsequent to his 1975 injury, and while in service, it would have been reasonable for him to have reported it, and sought treatment for it, during service, especially as he sought treatment for numerous other medical conditions as noted above; however, there is no record of any complaints or treatment.  Again, the Board emphasizes that the Veteran's November 1975 and January 1976 in-service examinations, conducted prior to separation, reflected that his spine was within normal limits upon clinical examination.

The Board has also considered the lay evidence of record.  In correspondence received in October 2010, the Veteran's spouse stated, in part, she had watched her husband suffer over the past 25 years, including but not limited to, his eyes, lower back, mood disorder, and suicidal thoughts.  In additional correspondence received in October 2010, K. W. stated she had known the Veteran for over 25 years and he was a person who had lived with pain for a very long time.  Importantly, while both the Veteran's spouse and longtime friend indicated that they had witnessed the Veteran complaining of pain generally and back pain for 25 plus years, neither acknowledged that the Veteran was in a motor vehicle accident in the 1990s which resulted in back pain. 

The Board acknowledges that the Veteran is competent to describe the experiences that he was able to perceive through the use of his senses, such as low back pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, the lay witnesses are competent to describe what they personally observed.  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus. See Jandreau, 492 F.3d at 1377.  However, as the origin or cause of the Veteran's current back disability is not a simple question that can be determined based on mere personal observation by a lay person, the lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine is related to active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran or the other lay persons who have submitted written statements are otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of degenerative disc disease and degenerative joint disease of the lumbar spine.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran, his spouse and K. W. are not competent evidence for purposes of establishing service connection. 

A May 1991 VA treatment record documented the Veteran's back was negative for costovertebral angle tenderness.  A January 2001 VA treatment record noted a complaint of low back pain for one week.  A June 2005 VA treatment record reflected that the Veteran had complains of low back pain and his left leg went numb and that there was a history of an automobile accident in the late 1990s and that the Veteran was having back pain since then.  

A November 2005 VA treatment record documented the Veteran reported that he had a back injury while in service 30 years ago when an explosion knocked him down and that he had pain since then with intermittent exacerbations.  However, another November 2005 VA treatment record stated they Veteran had back pain for 10 years.  An August 2005 VA treatment record stated the Veteran reported back pain which began with explosive trauma in the military which also led to blindness.  A May 2006 VA treatment record stated the Veteran reported a long history of low back syndrome, back pain of nearly 30 years, when he was injured in service and became blind.  March 2007 and April 2007 VA treatment reports stated the Veteran reported back pain since he was injured in an explosion while on active military duty.  An April 2009 VA treatment record documented the Veteran complained of low back pain after a fall the previous day.  A March 2012 VA treatment record noted the Veteran had a long history of chronic low back pain that dates back to a fall at work in 1975.

Social Security Administration records are also negative for any complaints of back pain, but instead address the Veteran's difficulty with his vision.

The Board finds that the records generated prior to the Veteran's claim are more credible than a statement made by the Veteran several decades later for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  Again, the May 1991 VA treatment record noted no costovertebral angle tenderness, the January 2001 VA treatment record noted a complaint of low back pain for one week rather than since service and the June 2005 VA treatment record reported there was a history of an automobile accident in the late 1990s and that the Veteran was having back pain since then.  Additionally, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As described above, the medical evidence does not reflect the Veteran complained of back problems until many years after service.

Most recently, as noted above, the Veteran was provided with a VA examination in March 2013, at which time he was diagnosed as having age typical degenerative disc disease and degenerative joint disease of the lumbar spine.  The VA examiner opined that the condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that after review of the record, the Veteran had minimal, if any, problems in military and post-discharge he was not seen for treatment until after a motor vehicle accident in the late 1990s, many years after separation from service.  The March 2013 VA examiner also noted that recent x-rays and examination showed no evidence of any residual from military service events.  

In an April 2014 addendum opinion, the March 2013 VA examiner further opined that the Veteran's present complaints were not related to military service since the event was trivial based on the fact that post 1973 discharge, the Veteran did not seek treatment until after a motor vehicle accident in the late 1990s many years after service, that the motor vehicle accident was likely to be the reason for the complaints as verified by history noted in 2005 x-ray request, which stated in part, history of automobile accident in late 1990s and having back pain since then.  The VA examiner found that if the Veteran's back problems were from military service ending in 1973, the x-ray changes would have been very advanced due to the extra 20 years of activities on a damaged back, but that such was not the case.  The VA examiner further stated that some lay people can accurately describe symptoms, but symptoms, no matter the source, were subjective and there was no doubt that objective information, such as the facts described above, were more significant than anyone's subjective description.

In a December 2014 VA medical opinion, a VA examiner found it was less likely than not that the Veteran's claimed low back condition was related to, caused by and/or aggravated by his time in service.  The December 2014 VA examiner stated that in the alternative, it was at least as likely as not that the etiology of the Veteran's claimed back condition was consistent with his normal and natural aging process because of the mild, age appropriate changes on radiographs and mild limitations observed on current clinical examinations.  The December 2014 VA examiner stated, in part, that she agreed with the prior opinions provided by the VA examiner and that an April 2006 VA mental health examiner provided detailed clinical findings and assessments pertaining to the Veteran's mental health status, related military injury, cataracts and glaucoma relating to his blindness, past medical history of drug addiction and suicidal tendencies, and depression, but the examination was silent for complaints related to his claimed lumbar spine condition.  The December 2014 VA examiner also found that the record and clinical files reviewed were silent for additional objective medical information pertaining to the Veteran's claimed low back condition following his presumptive period (after separation) and his complaint in the 1990s.  The December 2014 VA examiner stated that these medical conclusions were based on medical evidence from the clinical file, lay statements, VA treatments records, and current medical literature.

In sum, the evidence of record is negative for clinical evidence that any current back disability is related to active service.  To the contrary, the clinical evidence associates the Veteran's post-service back symptomatology with a motor vehicle accident, and/or the normal aging process.  The clinical records do not indicate that the Veteran's service was a possible cause of any current back disability except as such documented the Veteran's own assertions.  To the contrary, the March 2013 VA examination report, April 2014 VA addendum opinion and the December 2014 VA medical opinion all indicated that current back symptomatology was less likely than not incurred in or caused by an in-service injury, event, or illness.

In addition, the Board finds that there is no competent, credible evidence of record that the Veteran had a continuity of symptomatology since service.  The service treatment records are negative for any complaints of, or treatment for, back pain.  The Veteran's November 1975 and January 1976 in-service examinations, conducted prior to separation, each reflect that, upon clinical examination, his spine was noted to be within normal limits.  After a review of the record, the April 2014 addendum opinion found, in part, that that the motor vehicle accident was likely to be the reason for any current back disability and the December 2014 VA examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness; rather, the examiner concluded that it was more likely than not the Veteran's current back symptomatology was associated with the normal aging process.  As noted above, the lay statements are less than credible when considered with the record as a whole.  In addition, the Veteran and his lay witnesses have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, the lay opinions do not constitute competent medical evidence and lack probative value.  See Grottveit, 5 Vet. App. at 93. 

The Board has considered the benefit of the doubt doctrine, under 38 U.S.C.A. § 5107 (West 2015), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


